Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In view of the instant amendments to claims 4, 8, and 12, the 112(b) rejection has been withdrawn.
Applicant's arguments filed in the instant response have been fully considered but they are not persuasive.
	Applicant attacks Lewis in an attempt to characterize its teachings that the “request” described within only applies to a single application at a time (ie. “When the Office alleges that two applications (Lewis’s first and second applications) can be involved, content associated with those applications are provided in separate push messages—not over the same push message”). However, while Examiner agrees that Lewis does teach a “second request” for a “second application”, Applicant fails to fully consider the citations explained in the rejection. Again, the rejection specifically shows and even highlights that Lewis contemplates an embodiment wherein “the request can include or be associated with information indicating the identity of applications that may be sent corresponding push notifications and/or a priority for each of these applications with regard to the current push notification. In a more particular example, the request can include the identity of another application (e.g., the second application) which may receive a corresponding notification”. Given Lewis’ discussion throughout about the “first application” and the “second application” and that the applications are clearly differentiated from one another, Lewis does teach a combined “request” that includes identification information for each “application”.  
	Applicant also argues that “The identity of another application (e.g., the
second application) included in the first request is for indication of priority. Lewis does not
disclose the first request (according to the Office, the alleged “pushed message’) includes
content to be presented to a second application. In fact, the content to be presented with the
second push notification is included in the second request rather than in the first request.” However, the “priority” teachings in Lewis are irrelevant to the claimed invention at hand. Again, Lewis clearly teaches that “applications” “may be sent corresponding push notifications and/or a priority for each of these applications with regard to the current push notification” wherein “the request can include the identity of another application (e.g., the second application) which may receive a corresponding notification”. The key word is “corresponding” which is reasonably interpreted to mean that each application receives the same “notification” in the above referenced embodiment.
Therefore, Applicant’s arguments are deemed unpersuasive to remove the rejections of record and the rejections, while updated given the instant amendments, are otherwise maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 9699625 to Kaplinger et al. (“Kaplinger”) in view of US 9537812 to Lewis et al. (“Lewis”).
Regarding claim 5, Kaplinger taught an apparatus for pushing a message, the apparatus comprising: 
a memory storing a set of instructions; and one or more processors configured to execute the set of instructions to cause the apparatus to perform: (consider Figure 5 and column 7, line 29-column 8, line 21)
receiving a pushed message; extracting message contents and identification information contained in the pushed message (a “RESTful request” comprising a “CAUple” and “payload”; consider at least column 6, lines 30-46) (consider further column 5, lines 39-58 regarding the composition of the pushed message) and determining a target application (“endpoint”/”notification endpoint” that may be an “application”) corresponding to the identification information, and sending the message contents to the corresponding target application. (consider generally column 6, lines 30-65) (consider further column 4, lines 20-31 regarding a “registry” which is used “to track relationships between applications, users, and the mobile devices” “for push notification” and wherein an “endpoint or notification endpoint” “can be defined at a device level” “or at an application level” “such as a particular application instance executing on one of the mobile devices” such that “each of the mobile devices” “can have more than one endpoint defined in the registry”) (consider further column 6, lines 66-67 wherein the “notification service” “is accessible by a number of components and/or applications”)
Kaplinger may be interpreted as not expressly teaching wherein the pieces of identification information within the pushed message are of applications contained in the pushed message, determining a target application corresponding to each piece of the identification information, and sending the message contents to each corresponding target application.
However, in an analogous art relating to pushed messages and sending of message contents to applications on devices (consider column 1, lines 8-29), Lewis teaches wherein a message contains a plurality of pieces of identification information of applications wherein a target application corresponding to each piece of the identification information is determined and sending the message contents to each corresponding target application (consider column 1, lines 44-52 regarding the “receiving” of a “notification trigger” “including a payload to deliver to an endpoint”) (consider further column 2, lines 43-47 regarding the reception of an “application identifier that uniquely identifies the first application installed on the first user device”) (consider further column 5, line 63-column 6, line 6 wherein the “application identifier” “can identify a particular instance of the first application” wherein “each instance of an application can be assigned an identifier” is “can be used to address information (such as push notifications) to a particular application”) (consider further column 7, line 50-column 8, line 23 regarding the “reception” of a “request to send a push notification” “to a particular instance or particular instances” of an application and also that “such a request can include or be associated with any suitable information needed to send a push notification to a particular device or particular devices associated with a particular instance of the first application. For example, the request can include or be associated with identifying information about a particular instance or particular instances of the first application” including that “the request can include or be associated with information indicating the identity of applications that may be sent corresponding push notifications and/or a priority for each of these applications with regard to the current push notification. In a more particular example, the request can include the identity of another application (e.g., the second application) which may receive a corresponding notification”) (Examiner’s emphasis added.)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Kaplinger to include the taught features of Lewis such that the modification includes every element as claimed. Given Kaplinger’s disclosure of extracting message contents and identification information contained in the pushed message, Lewis specifically taught that a message can include a plurality of pieces of identification information of applications such that a single message can be used to send contents to a plurality of applications (column 7, line 50-column 8, line 23). Given this specific advantage in Lewis, one skilled in the art would have been motivated to modify the teachings of Kaplinger with the teachings of Lewis such that the pushed message as taught in Kaplinger may be modified to include a plurality of pieces of identification information corresponding to particular target applications as taught in Lewis so that each corresponding target application to its corresponding identification information within a pushed message such that each target application can be sent message contents as claimed. Therefore, such a modification of the teachings of Kaplinger with the teachings of Lewis would have yielded nothing more than predictable results to one of ordinary skill in the art.
	Regarding claim 6, the combined teachings of Kaplinger and Lewis taught the apparatus according to claim 5.
Kaplinger taught wherein receiving a pushed message comprises:
receiving, in response to a determination that a plurality of registered devices corresponding to user information exist, by a registered device of the plurality of registered devices, the pushed message. (consider column 6, lines 9-29 regarding the “registration” of “devices” “based on a device registration request” using a “user identifier” within the “registry”) (again, consider further column 4, lines 20-31 regarding a “registry” which is used “to track relationships between applications, users, and the mobile devices” “for push notification”) (consider also column 7, lines 14-16 wherein “Multiple endpoints of a same or different user can subscribe to the same topic”)
Regarding claim 7, the combined teachings of Kaplinger and Lewis taught the apparatus according to claim 6.
Kaplinger taught wherein the pushed message corresponds to a node identity of a client access server corresponding to one of the plurality of registered devices, the pushed message is one of a plurality of duplicated messages corresponding to the plurality of registered devices. (consider column 3, line 51-column 4, line 11 regarding the use of “gateways” which “are used to establish notification channels with the mobile devices” such that “a plurality of channel plugins” are used to “support a particular notification transport protocol” wherein the “notification channel” “is established between channel plugin 120C associated with the APNs notification transport protocol to send a notification trigger with a payload between the notification service 114, gateway 110C, and mobile device”) (consider further column 4, lines 23-25 wherein “The registry 116 can also coordinate which notification transport protocol and channel plugin 120 is associated with a particular endpoint”) (again, consider column 7, lines 14-16 wherein “Multiple endpoints of a same or different user can subscribe to the same topic”) (consider also column 4, lines 44-45 wherein “notification may be sent on all channels if a channel unique identifier is not specified in a notification trigger”)
Regarding claim 8, the combined teachings of Kaplinger and Lewis taught the apparatus according to claim 7.
Kaplinger taught wherein the one or more processors configured to execute the set of instructions to cause the apparatus to further perform:
establishing a link with the client access server, wherein link information (“channel unique identifier”) corresponding to the user information and the identification information is configured to be acquired from a client link management center (“registry”) based on the link. (consider column 6, lines 9-29 specifically regarding the “registration” of “devices” “based on a device registration request” using a “user identifier”, “application identifier” and a “channel unique identifier” and also using “channel specific data” within the “registry”) (again, consider further column 4, lines 20-31 regarding a “registry” which is used “to track relationships between applications, users, and the mobile devices” “for push notification”)
Kaplinger may be interpreted as not expressly teaching a plurality of pieces of identification information, however, Lewis did teach this limitation (again, consider further column 7, line 50-column 8, line 23 regarding the “reception” of a “request to send a push notification” “to a particular instance or particular instances” of an application and also that “such a request can include or be associated with any suitable information needed to send a push notification to a particular device or particular devices associated with a particular instance of the first application. For example, the request can include or be associated with identifying information about a particular instance or particular instances of the first application” including that “the request can include or be associated with information indicating the identity of applications that may be sent corresponding push notifications and/or a priority for each of these applications with regard to the current push notification. In a more particular example, the request can include the identity of another application (e.g., the second application) which may receive a corresponding notification”).
The motivations regarding the obviousness of claim 5 also apply to claim 8, therefore, claim 8 is rejected under 35 USC § 103 as being unpatentable over the combined teachings of Kaplinger and Lewis and the same rationale supporting the conclusion of obviousness.	
Claims 1-4 recite a method for pushing a message that contain substantially the same limitations as recited in claims 5-8 respectively and are also rejected under 35 USC § 103 as being unpatentable over the same combined teachings of Kaplinger and Lewis and the same rationale supporting the conclusion of obviousness.
Claims 9-12 recite a non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of a computer to cause the computer to perform a method for pushing a message (again, consider Figure 5 and column 7, line 29-column 8, line 21) that contain substantially the same limitations as recited in claims 5-8 respectively and are also rejected under 35 USC § 103 as being unpatentable over the same combined teachings of Kaplinger and Lewis and the same rationale supporting the conclusion of obviousness.	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George C Neurauter, Jr. whose telephone number is (571)272-3918. The examiner can normally be reached Monday-Friday 9am-5pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George C Neurauter, Jr./Primary Examiner, Art Unit 2459